771 N.W.2d 789 (2009)
Andrea L. HOLMAN, Personal Representative of the Estate of Linda Clippert, Deceased, Plaintiff-Appellant,
v.
Mark RASAK, D.O., Defendant-Appellee.
Docket No. 137993. COA No. 279879.
Supreme Court of Michigan.
September 15, 2009.

Order
On order of the Chief Justice, the motion by the Michigan Association for Justice for extension of the time for filing their brief amicus curiae is GRANTED. Motions by ProAssurance Casualty Company and American Physicians Insurance Corporation and by Michigan Health and Hospital Association for leave to file briefs amicus curiae are considered and they are GRANTED.